Citation Nr: 9934534	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for nerve damage and total deafness of the left ear as 
the result of VA hospitalization in April 1996.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to March 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal. 

The Board notes that the veteran had originally requested a 
hearing before the Board.  Subsequently, on March 29, 1998, 
he requested a hearing at the RO before a hearing officer.  
The veteran failed to appear for the hearing scheduled for 
May 18, 1998.  Notice of the hearing was mailed to the 
veteran's address of record one month prior to the scheduled 
hearing date and was not returned as undeliverable.  No 
request was received for rescheduling.  Therefore, the 
request for hearing is deemed withdrawn, and the appeal is 
being processed accordingly.  38 C.F.R. § 20.704 (d) (1999).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss left ear is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for nerve damage and total deafness of the 
left ear as the result of VA hospitalization in April 1996 is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  The claim of entitlement to service connection for nerve 
damage and total deafness of the left ear as the result of VA 
hospitalization in April 1996 is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

Under 38 U.S.C.A. § 1151, in pertinent part, where any 
veteran shall have suffered an injury or an aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment or as a result of having submitted to an 
examination, and if the injury were not the result of such 
veteran's own willful misconduct and such injury or 
aggravation results in additional disability, disability or 
death compensation shall be awarded in the same manner as if 
such disability or aggravation were service-connected.

Nevertheless, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim for 
the disability at issue within the meaning of 38 U.S.C.A. § 
5107(a).  This section of Title 38 unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded or plausible.  Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  "To be well grounded, a claim 'need not be 
conclusive,'. . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement of the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  A claim which is not well 
grounded precludes the Board from reaching the merits of a 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has repeatedly held that, in order 
for a claim for service connection to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Thus, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.  Likewise the claim of entitlement to 
service connection for left ear hearing loss must be well 
grounded.  

The veteran advances his claims upon the alternate theories.  
Firstly, he claims that his exposure to acoustical trauma in 
service has caused hearing loss in the left ear.  
Alternatively, he claims that his purported left ear hearing 
loss was a consequence of treatment by experimental 
medications administered in association with his 
hospitalization in April 1996.

Service medical records are entirely silent as to complaints, 
treatment or diagnoses relating to hearing loss. 

The veteran was hospitalized in April 1996 for pneumonia.  
Discharge diagnoses were pneumonia and septicemia.  While 
hospitalized, the veteran participated in a study for 
antibody to tumor necrosis factor (TNF Mab) for the treatment 
of patients with septic shock.  His hospitalization records 
do not demonstrate any abnormalities or complaints during 
convalescence.  After a brief recovery, he was discharged to 
home.  On a follow-up for the TNF study in May 1996, the 
veteran reported doing well.  The veteran reported that "I'm 
great."  

In June 1996, the veteran was hospitalized for polysubstance 
abuse.  He reported that he had become deaf as a result of an 
experimental drug.  The tympanic membranes showed a good 
light reflex bilaterally.  Cranial nerves II through XII were 
grossly intact.  No audiological pathology was clinically 
identified.

In the absence of medical evidence of a current disability 
and or a nexus of the purported condition to service or VA 
treatment, the veteran's case rests purely upon his own 
assertions.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, his claims are 
not well grounded.

The Board observes that comprehensive records associated with 
the veteran's April hospitalization have been obtained.  The 
Board is aware of no circumstances in this matter which would 
put VA on notice that additional relevant evidence may exist 
or could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for his claim of entitlement to 
compensation under the provisions of Title 38, United States 
Code, Section 1151 for results of hospitalization or medical 
or surgical treatment by VA.  Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for nerve damage and total deafness of the left ear as the 
result of VA hospitalization in April 1996 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

